USCA4 Appeal: 22-1552      Doc: 6         Filed: 10/20/2022   Pg: 1 of 4




                                               UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-1552


        BRUCE E. PHILLIPS,

                            Plaintiff - Appellant,

                     v.

        KILOLO KIJAKAZI, Acting Commissioner of the Social Security Administration,

                            Defendant - Appellee,

                     and

        BRIAN E. FROSH, U.S. Attorney; ROYCE B. MIN, General Counsel Social
        Security Administration; WILLIAM P. BARR,

                            Defendants.


        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Stephanie A. Gallagher, District Judge. (8:19-cv-03053-SAG)


        Submitted: October 18, 2022                                  Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        Bruce E. Phillips, Appellant Pro Se.
USCA4 Appeal: 22-1552      Doc: 6        Filed: 10/20/2022     Pg: 2 of 4




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1552       Doc: 6         Filed: 10/20/2022     Pg: 3 of 4




        PER CURIAM:

               Bruce E. Phillips appeals the district court’s order granting summary judgment in

        favor of the Social Security Administration (SSA) on Phillips’ complaint seeking review

        of the denial of his application for widower’s insurance benefits, and the court’s order

        denying Phillips’ postjudgment motion. We dismiss in part and affirm in part.

               Phillips’ notice of appeal identifies for appellate review the district court’s order

        affirming the SSA’s denial of his claim for benefits. “[T]he timely filing of a notice of

        appeal in a civil case is a jurisdictional requirement,” Bowles v. Russell, 551 U.S. 205, 214

        (2007), and “an appeal from denial of [Fed. R. Civ. P.] 60(b) relief does not bring up the

        underlying judgment for review,” Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011)

        (en banc) (internal quotation marks omitted). The district court entered its order granting

        summary judgment in favor of the Commissioner on August 25, 2020. Phillips filed his

        notice of appeal on May 10, 2022. Because Phillips’ appeal from this order is untimely

        and he did not obtain an extension or reopening of the appeal period, nor was his

        postjudgment motion timely filed under Fed. R. Civ. P. 59(e), we dismiss this portion of

        the appeal for lack of jurisdiction.

               Liberally construing Phillips’ informal brief to challenge the district court’s order

        denying his postjudgment motion, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), we

        review the denial of motions for reconsideration filed pursuant to Fed. R. Civ. P. 59(e),

        60(b) for abuse of discretion. Wicomico Nursing Home v. Padilla, 910 F.3d 739, 750

        (4th Cir. 2018) (Rule 59(e) motion); Aikens, 652 F.3d at 501 (Rule 60(b) motion). Because

        Phillips’ motion was not filed within 28 days after the entry of the district court’s order

                                                     3
USCA4 Appeal: 22-1552     Doc: 6        Filed: 10/20/2022    Pg: 4 of 4




        granting summary judgment to the Commissioner, the motion is properly construed as filed

        pursuant to Rule 60(b). See Fed. R. Civ. P. 59(e); MLC Auto., LLC v. Town of S. Pines,

        532 F.3d 269, 277-78 (4th Cir. 2008) (explaining postjudgment motions should be

        construed based on timing of filing). Nevertheless, “we may affirm on any grounds

        supported by the record, notwithstanding the reasoning of the district court.” Kerr v.

        Marshall Univ. Bd. of Governors, 824 F.3d 62, 75 n.13 (4th Cir. 2016). Having reviewed

        the record, we conclude that the district court did not abuse its discretion by denying

        Phillips’ Rule 60(b) motion.

              Accordingly, we dismiss for lack of jurisdiction Phillips’ appeal of the order

        denying relief on his complaint and affirm the court’s order denying reconsideration. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                          DISMISSED IN PART,
                                                                          AFFIRMED IN PART




                                                   4